COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                §
 LUIS BOBBY ROSENDO PIPPEN,                                  No. 08-14-00234-CR
                                                §
                       Appellant,                                Appeal from
                                                §
 v.                                                           394th District Court
                                                §
 THE STATE OF TEXAS,                                       of Presidio County, Texas
                                                §
                       Appellee.                                  (TC # 3228)
                                                §

                                 MEMORANDUM OPINION

       Luis Bobby Rosendo Pippen appeals his convictions of assault on a public servant. A

jury found Appellant guilty and the trial court, in accordance with an agreement between

Appellant and the State, assessed Appellant’s punishment at a fine of $1,000 and imprisonment

for four years, probated for ten years. We affirm.

                                    FRIVOLOUS APPEAL

       Appellant’s court-appointed counsel has filed a brief in which he has concluded that the

appeal is wholly frivolous and without merit. The brief meets the requirements of Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493, reh. denied, 388 U.S. 924, 87 S. Ct.
2094, 18 L. Ed. 2d 1377 (1967), by presenting a professional evaluation of the record

demonstrating why, in effect, there are no arguable grounds to be advanced. See In re Schulman,

252 S.W.3d 403, 407 n.9 (Tex.Crim.App. 2008)(“In Texas, an Anders brief need not specifically
advance ‘arguable’ points of error if counsel finds none, but it must provide record references to

the facts and procedural history and set out pertinent legal authorities.”); High v. State, 573
S.W.2d 807 (Tex.Crim.App. 1978). Court-appointed counsel has represented to the Court that

he provided copies of the motion and brief to Appellant; advised Appellant of his right to

examine the appellate record and file a pro se brief; and provided appellant with a form motion

for pro se access to the appellate record.       See Kelly v. State, 436 S.W.3d 313, 319-20

(Tex.Crim.App. 2014). Appellant has not filed a pro se brief.

       We have independently reviewed the record and have found nothing that might arguably

support the appeal.    See Anders, 386 U.S. at 744; Garner v. State, 300 S.W.3d 763, 766

(Tex.Crim.App. 2009). We agree with counsel that the appeal is frivolous and without merit.

The judgment of the trial court is affirmed.


August 12, 2015
                                      ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.

(Do Not Publish)




                                               -2-